Exhibit 10.1

Execution Version

GOLDMAN SACHS CREDIT PARTNERS L.P.

85 Broad Street

New York, New York 10004

PERSONAL AND CONFIDENTIAL

June 8, 2008

Hologic, Inc.

35 Crosby Drive

Bedford, MA 01730

Attention: Glenn P. Muir

Executive Vice President and Chief Financial Officer

Commitment Letter

Ladies and Gentlemen:

We are pleased to confirm the arrangements under which Goldman Sachs Credit
Partners L.P. (“GSCP”) is exclusively authorized by Hologic, Inc. (the
“Company”) to act as sole lead arranger, sole bookrunner, sole syndication agent
and administrative agent in connection with, and commits to provide the
financing for, certain transactions described herein, in each case on the terms
and subject to the conditions set forth in this letter and the attached Annexes
A, B and C hereto (collectively, the “Commitment Letter”).

You have informed GSCP that the Company intends to acquire all of the issued and
outstanding shares of capital stock (the “Shares”) of Third Wave Technologies,
Inc., a Delaware corporation (the “Target,” and together with its subsidiaries,
the “Acquired Business”), pursuant to a cash tender offer (including any
extensions thereof or subsequent offering periods in connection therewith, the
“Tender Offer”) by a wholly-owned subsidiary of the Company (the “Offer
Subsidiary”) for all of the Shares, which Tender Offer would be followed by a
merger (the “Merger”) of the Offer Subsidiary with and into the Target and which
shall be subject to a condition that the Target’s stockholders shall have
validly tendered and not withdrawn prior to the expiration of the Tender Offer
that number of Shares representing, together with any Shares owned by the
Company or any of its subsidiaries, at least a majority of the Shares,
calculated on a fully diluted basis (the “Minimum Condition”). You have further
advised us that in lieu of the Tender Offer and Merger, you may consummate the
acquisition of the Shares without the use of the Tender Offer pursuant to an
acquisition agreement with the Target providing for a Merger. As used herein,
the “Acquisition” shall mean either (i) the Tender Offer and the Merger or
(ii) the acquisition of all of the Shares (without the use of the Tender Offer)
pursuant to a Merger, as the case may be; and the “Acquisition Agreement” shall
mean the definitive documentation with respect to the respective transactions
described in clause (i) or clause (ii), as the case may be. The “Closing Date”
is defined in Annex B attached hereto. The date on which the merger of the Offer
Subsidiary and the Target is consummated is referred to herein as the “Merger
Effective Date.”

You have also informed us that the consideration for the Merger, funds to
acquire the Shares pursuant to the Tender Offer, the payments on account of
appraisal rights with respect to the Shares and/or the payments to the Target in
connection with the Company’s exercise of the Top Up Option (as defined in the
Acquisition Agreement) (in each case as part of the Acquisition), the retirement
or refinancing of Term Loans under and as defined in the Existing Credit
Agreement (as defined below) and certain existing indebtedness of the Target and
its subsidiaries (including without limitation the Discharge of the Target
Obligations (as such terms are defined in Annex B hereto)), the redemption of
all or a portion of the preferred stock, warrants and options issued by the
Target and its subsidiaries, the fees, expenses and



--------------------------------------------------------------------------------

other payments associated with the Acquisition (including, without limitation,
change of control payments (the “Change of Control Payments”) to executives of
the Target and its subsidiaries (including gross-up payments to the Target’s
chief executive officer) and under certain license agreements to which the
Target is a party) and the financing contemplated by this Commitment Letter, and
the working capital requirements of the Company and its subsidiaries (including,
without limitation, the Acquired Business after consummation of the Acquisition)
will be financed from the following sources:

 

  •  

$600.0 million, or such lesser amount at Company’s election at least 10 business
days prior to the Closing Date, under a senior secured Tranche A term loan
facility (the “Reinstated Term Facility”) funded pursuant to, and governed by
the terms and conditions of, that certain Credit and Guaranty Agreement, dated
as of October 22, 2007 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior the date hereof, the “Existing
Credit Agreement”), by and among the Company, certain subsidiaries of the
Company, as guarantors, the lenders party thereto from time to time, GSCP and
Banc of America Securities LLC, as joint lead arrangers, GSCP, as administrative
agent and as collateral agent, and the other agents party thereto, as amended to
date and solely to the extent set forth on Annex B and to eliminate any
provisions relating to the Tranche X Term Loans and the Tranche B Term Loans
(each as defined in the Existing Credit Agreement) and any other provisions that
GSCP and the Company mutually agree do not apply to the Facilities referred to
below (as so amended, the “Amended Credit Agreement”); and

 

  •  

$200.0 million, or such lesser amount at Company’s election at least 10 business
days prior to the Closing Date, under a senior secured revolving credit facility
(the “Revolving Facility”; and, together with the Reinstated Term Facility, the
“Facilities”), which shall be governed by the terms and conditions of the
Amended Credit Agreement.

Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Existing Credit Agreement.

1. Commitments: Titles and Roles.

GSCP is pleased to confirm its commitment to act, and you hereby appoint GSCP to
act, as sole lead arranger, sole bookrunner and sole syndication agent in
connection with the Facilities and to act as administrative agent (the
“Administrative Agent”) for the Facilities, and to provide the Borrower the full
$800.0 million of the Facilities (or, at the Company’s election at least 10
business days prior to the Closing Date, such lesser amount), in each case on
the terms and subject to the conditions contained in this Commitment Letter and
the Fee Letter (referred to below). Our fees for services related to the
Facilities are set forth in a separate fee letter (the “Fee Letter”) entered
into by the Company and GSCP on the date hereof.

2. Conditions Precedent.

GSCP’s commitment is subject to there not having occurred since September 30,
2007 any change, effect, event or circumstance that, in the reasonable judgment
of GSCP, has had, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect (as such term is defined in the
Existing Credit Agreement), on a pro forma basis after giving effect to the
Target becoming a subsidiary of the Company (“Material Adverse Effect”), other
than any change, effect, event or circumstance to the extent resulting from
(i) changes in general economic, financial market or geopolitical conditions,
(ii) general changes or developments in the industry in which the Company and
its subsidiaries operate, (iii) any outbreak or escalation of hostilities or war
or any act of terrorism, (iv) any

 

2



--------------------------------------------------------------------------------

failure by the Company to meet any published analyst estimates or expectations
of the Company’s bookings, backlog, revenue, earnings or other financial
performance or results of operations for any period, in and of itself, or any
failure by the Company to meet its internal or published projections, budgets,
plans or forecasts of its bookings, backlog, revenues, earnings or other
financial performance or results of operations, in and of itself (it being
understood that the facts or occurrences giving rise or contributing to such
failure that are not otherwise excluded from the definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect), (v) any change in the price or trading volume of the
Company’s common stock, in and of itself (it being understood that the facts or
occurrences giving rise or contributing to such change in price or trading
volume that are not otherwise excluded from the definition of a “Material
Adverse Effect” may be taken into account in determining whether there has been
a Material Adverse Effect) or (vi) any legal proceedings made or brought by any
of the current, former or future stockholders of the Target (on their own behalf
or on behalf of the Target) arising out of or related to the Acquisition
Agreement or the Merger; provided that, in the case of clauses (i), (ii) and
(iii) of the sentence of which this proviso is a part, such changes, effects,
events or circumstances do not affect the Company or its subsidiaries
disproportionately relative to other companies operating in the same industry.
GSCP’s commitment is also conditioned upon and made subject to there not being
after the date hereof any fraud at, or bona fide allegation of fraud against,
the Company or its subsidiaries or announcement of a product recall by or on
behalf of the Company or any of its subsidiaries that, in either case (i) would
reasonably be expected to materially impair the syndication of any of the
Facilities or have a Material Adverse Effect and (ii) has not been cured (such
that such event no longer is expected to materially impair the syndication of
any of the Facilities or constitute a Material Adverse Effect, as applicable)
within the earlier of (a) 60 days following the occurrence of the event giving
rise to such fraud, allegation of fraud or product recall or (b) the termination
of GSCP’s commitment hereunder in accordance with Section 9 hereof; provided
that, if such fraud, allegation of fraud or product recall is so cured or
remedied, the 30 consecutive day marketing period described in the second
paragraph of Section 3 hereof shall restart as of the date of such cure or
remedy. GSCP’s commitment is further subject, in its discretion, to the
satisfactory negotiation, execution and delivery of the Amended Credit Agreement
and appropriate amendments and supplements to the other Credit Documents,
including, without limitation, modifications to the mortgages delivered pursuant
to the Existing Credit Agreement, opinions of counsel to the Company and its
subsidiaries and other instruments and documents as may be reasonably required
by the Arranger (the Amended Credit Agreement and the other Credit Documents, as
amended or supplemented as contemplated hereby being referred to herein,
collectively, as the “Loan Documents”) substantially consistent with the terms
set forth in this Commitment Letter. Notwithstanding anything in this Commitment
Letter and/or the Fee Letter to the contrary, (a) the only representations
relating to the Acquired Business or the Company the accuracy of which will be a
condition to the availability of the Facilities on the Closing Date will be
(i) the representations made by or with respect to the Acquired Business in the
Acquisition Agreement as are material to the interests of the Lenders (as
defined in Annex B) on the Closing Date (but only to the extent that the Company
has the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement) and
(ii) the Specified Representations (as defined below), and (b) the terms of the
documentation for the Facilities will be such that they do not impair the
availability of the Facilities on the Closing Date if the conditions set forth
herein and in Annex C hereto are satisfied (or waived) (it being understood that
nothing in the preceding clause (a) will be construed to limit the applicability
of the individual conditions set forth herein or in Annex C). As used herein,
“Specified Representations” means representations of the Company relating to
organizational power and authority to enter into the documentation relating to
the Facilities; due execution, delivery and enforceability of such
documentation; solvency of the Company and its subsidiaries, taken as a whole;
no conflicts with laws, charter documents or material agreements; Federal
Reserve margin regulations; the Investment Company Act; and status of the
Facilities as first lien senior debt.

 

3



--------------------------------------------------------------------------------

3. Syndication

GSCP intends and reserves the right to syndicate the Facilities to the Lenders,
and you acknowledge and agree that GSCP intends to commence syndication efforts
promptly following your acceptance of this Commitment Letter. GSCP will select
the Lenders after consultation with the Company. GSCP will lead the syndication,
including determining the timing of all offers to potential Lenders, any title
of agent or similar designations or roles awarded to any Lender and the
acceptance of commitments, the amounts offered and the compensation provided to
each Lender from the amounts to be paid to GSCP pursuant to the terms of this
Commitment Letter and the Fee Letter. GSCP will determine the final commitment
allocations and will notify the Company of such determinations. The Company
agrees to use all commercially reasonable efforts to ensure that GSCP’s
syndication efforts benefit from the existing lending relationships of the
Company and its subsidiaries. To facilitate an orderly and successful
syndication of the Facilities, you agree that, until the earlier of the
termination of the syndication as determined by GSCP and 90 days following the
Closing Date, the Company will not, and will use commercially reasonable efforts
to obtain contractual undertakings from the Target that it will not, syndicate
or issue, attempt to syndicate or issue, announce or authorize the announcement
of the syndication or issuance of, or engage in discussions concerning the
syndication or issuance of, any debt facility or any debt, equity or hybrid
security of the Acquired Business or the Company or any of their respective
subsidiaries or affiliates (other than (A) equity issued pursuant to conversions
or exercises of securities outstanding as of the date hereof, (B) equity issued
pursuant to equity incentive plans, stock option plans and warrants, in each
case, existing as of the date hereof or (C) equity issued in connection with
acquisitions to the extent permitted by the Acquisition Agreement), including
any renewals or refinancings of any existing debt facility or debt security
(other than foreign debt (and any guarantees issued in connection therewith)
totaling the equivalent of less than EURO 12.0 million (such foreign debt and
the guarantees thereof, the “Foreign Debt”), without the prior written consent
of GSCP. For the avoidance of doubt, nothing contained in this paragraph shall
be construed to restrict the ability of (i) the Company to issue a promissory
note to the Target in connection with the Company’s exercise of the Top Up
Option (as defined in the Acquisition Agreement) or (ii) the Company or the
Target, or any of their respective subsidiaries, to access their existing lines
of credit, existing equipment lease financing arrangements or letters of credit
or to incur intercompany indebtedness or other ordinary course indebtedness
otherwise permitted under Sections 6.1 and 6.2 of the Existing Credit Agreement
or to restrict the ability of the Target to incur or perform its payment
obligations to Agilent Technologies, Inc. (“Agilent”) in respect of the purchase
price for certain patents to be purchased by the Target pursuant to definitive
documentation the terms of which will be consistent in all material respects
with that certain binding term sheet entered into by and between the Target and
Agilent dated as of May 27, 2008.

The Company agrees to cooperate with GSCP and agrees to use commercially
reasonable efforts to obtain contractual undertakings from the Target to
cooperate with GSCP, in connection with (i) the preparation of an information
package regarding the business, operations, financial projections and prospects
of the Company and the Target (the “Confidential Information Memorandum”)
including, without limitation, all information relating to the transactions
contemplated hereunder prepared by or on behalf of the Company or the Acquired
Business deemed reasonably necessary by GSCP to complete the syndication of the
Facilities (including, without limitation, obtaining (a) a corporate family
rating from Moody’s Investor Services, Inc. (“Moody’s”), (b) a corporate credit
rating from Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation (“S&P”)) and (c) a credit rating for each of the Facilities from
each of Moody’s and S&P, and (ii) the presentation of an information package
acceptable in format and content to GSCP (the “Lender Presentation”) in meetings
and other communications with prospective Lenders in connection with the
syndication of the Facilities (including, without limitation, direct contact
between senior management and representatives, with appropriate seniority and
expertise, of the Company with prospective Lenders and participation of such
persons in meetings); provided, however, that it is understood and agreed, for
the avoidance of doubt, that neither the Company nor the

 

4



--------------------------------------------------------------------------------

Target shall be required to disclose communications relating to any litigation
or investigation, or the conduct thereof, the disclosure of which could
reasonably be expected to result in the waiver of the attorney-client privilege
or work product protection applicable thereto. The Company further agrees that
the commitment of GSCP hereunder is conditioned upon the Company’s satisfaction
of the requirements of the foregoing provisions of this paragraph by a date
sufficient to afford the Arranger a period of at least 30 consecutive days
following the launch of the general syndication of the Facilities to syndicate
the Facilities prior to the Closing Date (as defined in Annex B); provided that
such period will not include any day from and including August 15, 2008 through
September 1, 2008. The Company will be solely responsible for the contents of
any such Confidential Information Memorandum and Lender Presentation and all
other information, documentation or materials delivered to the Arranger in
connection therewith (collectively, the “Information”) and acknowledges that
GSCP will be using and relying upon the Information without independent
verification thereof. The Company agrees that Information regarding the
Facilities and Information provided to GSCP by the Company, the Target or their
respective representatives in connection with the Facilities (including, without
limitation, draft and execution versions of the Loan Documents, the Confidential
Information Memorandum, the Lender Presentation, publicly filed financial
statements, and draft or final offering materials relating to contemporaneous or
prior securities issuances by the Company or, subject to the prior approval of
the Company, the Acquired Business) may be disseminated to potential Lenders and
other persons through one or more internet sites (including an IntraLinks,
SyndTrak or other electronic workspace (the “Platform”)) created for purposes of
syndicating the Facilities or otherwise, in accordance with GSCP’s standard
syndication practices, and you acknowledge that neither GSCP nor any of its
affiliates will be responsible or liable to you or any other person or entity
for damages arising from the use by others of any Information or other materials
obtained on the Platform.

The Company acknowledges that certain of the Lenders may be “public side”
Lenders (i.e. Lenders that do not wish to receive material non-public
information with respect to the Company, the Target or their respective
affiliates or securities) (each, a “Public Lender”). At the request of GSCP, the
Company agrees to prepare an additional version of the Confidential Information
Memorandum and Lender Presentation to be used by Public Lenders that does not
contain material non-public information concerning the Company, the Target or
their respective affiliates or securities. It is understood that in connection
with your assistance described above, you will provide, and cause all other
applicable persons to provide, authorization letters to GSCP authorizing the
distribution of the Information to prospective Lenders, containing a
representation to the Arranger that the public-side version does not include
material non-public information about the Company, the Target or their
respective affiliates or securities. The Company will clearly designate as such
all Information provided to GSCP by or on behalf of the Company or the Target
that is suitable to make available to Public Lenders. The Company acknowledges
and agrees that the following documents may be distributed to Public Lenders:
(a) drafts and final versions of the Loan Documents; (b) administrative
materials prepared by the Arranger for prospective Lenders (such as a lender
meeting invitation, allocations and funding and closing memoranda); and (c) term
sheets and notification of changes in the terms of the Facilities.

4. Information.

The Company represents and covenants that (i) all Information (other than
financial projections) provided directly or indirectly by or on behalf of the
Target or the Company to GSCP or the Lenders in connection with the transactions
contemplated hereunder is and will be, when taken as a whole, complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading and (ii) the financial
projections that have been or will be made available to GSCP or the Lenders by
or on behalf of the Target or the Company have been and will be prepared in good
faith based upon assumptions that are believed by the preparer thereof to be
reasonable at the time such financial projections are furnished to

 

5



--------------------------------------------------------------------------------

GSCP or the Lenders, it being understood and agreed that financial projections
are not a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material. You agree that if at
any time prior to the later of (i) the Closing Date and (ii) the termination of
the syndication of the Facilities as determined by GSCP, any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and financial projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances.

5. Indemnification; Expenses and Related Matters.

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. The Company agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

6. Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of GSCP (and any purported assignment without such consent will be null
and void), is intended to be solely for the benefit of the parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto. GSCP may assign its commitment hereunder,
in whole or in part, to any of its affiliates or, as provided above, to any
Lender prior to the Closing Date; provided, however, that any such assignment
prior to the Closing Date will not relieve GSCP of its obligations set forth
herein to fund the Facilities on the Closing Date, subject to the terms and
conditions of this Commitment Letter. Neither this Commitment Letter nor the Fee
Letter may be amended or any term or provision hereof or thereof waived or
modified except by an instrument in writing signed by each of the parties hereto
and thereto, and any term or provision hereof or thereof may be amended or
waived only by a written agreement executed and delivered by all parties hereto.

7. Confidentiality.

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, GSCP in connection with
this arrangement are exclusively for the information of the Company and may not
be disclosed to any third party or circulated or referred to publicly without
our prior written consent except, after providing written notice to GSCP,
pursuant to a subpoena or order issued by a court of competent jurisdiction or
by a judicial, administrative or legislative body or committee; provided that we
hereby consent to your disclosure of (i) this Commitment Letter, the Fee Letter
and such communications and discussions to the Company’s officers, directors,
agents and advisors who are directly involved in the consideration of the
Facilities and who have been informed by you of the confidential nature of such
advice and the Commitment Letter and Fee Letter and who have agreed to treat
such information confidentially, (ii) this Commitment Letter or the information
contained herein (but not the Fee Letter or the information contained therein)
to the Target to the extent you notify such persons of their obligations to keep
such material confidential, and to the Target’s officers, directors, agents and
advisors who are directly involved in the consideration of the Facilities to the
extent such persons agree to hold the same in confidence, and (iii) (A) this
Commitment Letter as required by applicable law or compulsory legal process
(including, to the extent required to be disclosed in a public securities
filing, the aggregate amount of the fees payable pursuant to the terms of the
Fee Letter, but not the Fee Letter itself or any other information contained
therein) or (B) with our prior written consent, not to be unreasonably withheld,
the Fee Letter to the extent required by compulsory legal process, in either of
which cases you agree to inform us promptly thereof, and (iv) the information
contained in this Commitment Letter (but not the Fee Letter or the information
contained therein) in any prospectus or other offering memorandum

 

6



--------------------------------------------------------------------------------

released substantially contemporaneously with the consummation of the
Acquisition. The provisions of this paragraph shall survive any termination or
completion of the arrangement provided by this Commitment Letter.

8. Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, Goldman Sachs & Co. and its affiliates, including GSCP (together,
“GS”) is a full service securities firm engaged, either directly or through its
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, GS may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for their own account and for the accounts of
their customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Company, as well as of other entities and
persons and their affiliates which may (i) be involved in transactions arising
from or relating to the engagement contemplated by this letter, (ii) be
customers or competitors of the Company, or (iii) have other relationships with
the Company. In addition, GS may provide investment banking, underwriting and
financial advisory services to such other entities and persons. GS may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Company or such other entities. The transactions contemplated
by this Commitment Letter may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph. Although
GS in the course of such other activities and relationships may acquire
information about the transaction contemplated by this letter or other entities
and persons which may be the subject of the transactions contemplated by this
letter, GS shall have no obligation to disclose such information, or the fact
that GS is in possession of such information, to the Company or to use such
information on the Company’s behalf.

GSCP and its affiliates, including GS may have economic interests that conflict
with those of the Company. You agree that GSCP will act under this letter as an
independent contractor and that nothing in this Commitment Letter or the Fee
Letter or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between GS and the Company, its
stockholders or its affiliates. You acknowledge and agree that (i) the
transactions contemplated by this Commitment Letter and the Fee Letter are
arm’s-length commercial transactions between GSCP, on the one hand, and the
Company, on the other, (ii) in connection therewith and with the process leading
to such transaction GS is acting solely as a principal and not the agent or
fiduciary of the Company, its management, stockholders, creditors or any other
person, (iii) GS has not assumed an advisory or fiduciary responsibility in
favor of the Company with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether GS or any of its affiliates has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Commitment Letter and the Fee Letter and (iv) the Company has consulted its own
legal and financial advisors to the extent it deemed appropriate. The Company
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. The Company agrees that it will not claim that GS has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto. In
addition, GSCP may employ the services of its affiliates in providing certain
services hereunder and may exchange with such affiliates information concerning
the Company, the Target and other companies that may be the subject of this
arrangement, and such affiliates will be entitled to the benefits afforded to
GSCP hereunder.

 

7



--------------------------------------------------------------------------------

In addition, please note that GS does not provide accounting, tax or legal
advice. Notwithstanding anything herein to the contrary, the Company (and each
employee, representative or other agent of the Company) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Facilities and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
tax structure. However, any information relating to the tax treatment or tax
structure will remain subject to the confidentiality provisions hereof (and the
foregoing sentence will not apply) to the extent reasonably necessary to enable
the parties hereto, their respective affiliates, and their and their respective
affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax treatment” means U.S. federal or state income tax
treatment, and “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the transactions contemplated by this Commitment
Letter but does not include information relating to the identity of the parties
hereto or any of their respective affiliates.

Consistent with GS’s policies to hold in confidence the affairs of its
customers, GS will not furnish confidential information obtained from you, your
subsidiaries, the Target or its subsidiaries by virtue of the transactions
contemplated by this Commitment Letter to any of its other customers or
otherwise in violation of this Commitment Letter. Furthermore, you acknowledge
that neither GS nor any of its affiliates has an obligation to use in connection
with the transactions contemplated by this Commitment Letter, or to furnish to
you, confidential information obtained or that may be obtained by them from any
other person.

9. Miscellaneous.

GSCP’s commitments hereunder will terminate upon the first to occur of (i) the
Company’s failure to win its bid to acquire the Acquired Business, (ii) (x) the
abandonment or termination of the Tender Offer (if commenced) without entering
into the Acquisition Agreement, (y) the abandonment by the Company or
termination of the Acquisition Agreement (if entered into in lieu of or in
connection with the Tender Offer) or (z) the consummation of the Acquisition
(or, if the Merger is not consummated substantially concurrently therewith, the
acquisition on the Closing Date of such Shares as shall have theretofore been
tendered for purchase on the Closing Date) or any other transaction involving
the acquisition of all or substantially all of the Shares (in which case,
subject to the immediately succeeding paragraph, the commitments of GSCP and the
other lenders under the Amended Credit Agreement, if any, will supersede and
replace the commitments of GSCP hereunder), (ii) a material breach by the
Company of its obligations to GSCP under or in connection with this Commitment
Letter, the Fee Letter or the other transactions contemplated in connection
therewith (provided that such breach has not been cured by the earlier of
(A) the date that is 30 days after the occurrence of such breach and (B) the
Closing Date), or a failure of any condition to GSCP’s obligation to fund the
loans under the Facilities expressly set forth in this Commitment Letter or the
Fee Letter (and not waived by GSCP in writing) and (iii) December 5, 2008,
unless the closing of the Facilities, on the terms and subject to the conditions
contained herein, shall have been consummated on or before such date.

The provisions set forth under Sections 5, 7 and this Section 9 hereof will
remain in full force and effect regardless of whether the Loan Documents are
executed and delivered. The provisions set forth under Sections 5, 7 and this
Section 9 hereof will remain in full force and effect notwithstanding the
expiration or termination of this Commitment Letter or GSCP’s commitments
hereunder. For the avoidance of doubt, upon termination of GSCP’s commitments
hereunder in any circumstance other than one in which the Loans under the
Facilities have or may be funded, the payment obligations of the Company
pursuant to the Fee Letter shall be limited to those contained in clause (i) of
paragraph 2 of the section headed, “Credit Facilities” and the section headed,
“Other.”

 

8



--------------------------------------------------------------------------------

The Company agrees that any suit or proceeding arising in respect to this letter
or our commitment or the Fee Letter will be tried exclusively in the U.S.
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, in any state court located in the City and
County of New York, and the Company agrees to submit to the exclusive
jurisdiction of, and to venue in, such court. Any right to trial by jury with
respect to any action or proceeding arising in connection with or as a result of
either our commitment or any matter referred to in this letter or the Fee Letter
is hereby waived by the parties hereto. This Commitment Letter and the Fee
Letter will be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflicts of laws.

GSCP hereby notifies the Company and the Acquired Business that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) it and each Lender may be required to
obtain, verify and record information that identifies the Borrower and each of
the Guarantors (as defined in Annex B), which information includes the name and
address of the Borrower and each of the Guarantors and other information that
will allow GSCP and each Lender to identify the Borrower and each of the
Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for GSCP
and each Lender.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Facilities and set forth the entire understanding of the parties
with respect thereto and supersede any prior written or oral agreements among
the parties hereto with respect to the Facilities.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to GSCP the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter on or
before the close of business on June 10, 2008, whereupon this Commitment Letter
and the Fee Letter will become binding agreements between us. If not signed and
returned as described in the preceding sentence by such date, this offer will
terminate on such date. We look forward to working with you on this assignment.

 

Very truly yours, GOLDMAN SACHS CREDIT PARTNERS L.P. By:  

/s/    Bruce H. Mendelsohn

  Authorized Signatory

ACCEPTED AND AGREED AS OF JUNE     , 2008:

HOLOGIC, INC

 

By:  

/s/    Glenn P. Muir

Name:   Glenn P. Muir Title:   Executive Vice President, Finance and
Administration, Chief Financial Officer, Treasurer and Assistant Secretary

[COMMITMENT LETTER]



--------------------------------------------------------------------------------

Annex A

In the event that GSCP becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person, including
stockholders, partners or other equity holders of the Company or the Target in
connection with or as a result of either this arrangement or any matter referred
to in this Commitment Letter or the Fee Letter (together, the “Letters”), the
Company agrees to periodically reimburse GSCP for its reasonable external legal
and other expenses (including the cost of any investigation and preparation)
incurred in connection therewith. The Company also agrees to indemnify and hold
GSCP harmless against any and all losses, claims, damages or liabilities to any
such person in connection with or as a result of either this arrangement or any
matter referred to in the Letters (whether or not such investigation,
litigation, claim or proceeding is brought by you, your equity holders or
creditors or an indemnified person and whether or not any such indemnified
person is otherwise a party thereto), except to the extent that such loss,
claim, damage or liability has been found by a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of GSCP in performing the services that are the subject of
the Letters. If for any reason the foregoing indemnification is unavailable to
GSCP or insufficient to hold it harmless, then the Company will contribute to
the amount paid or payable by GSCP as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative economic
interests of (i) the Company and the Target and their respective affiliates,
stockholders, partners or other equity holders on the one hand and (ii) GSCP on
the other hand in the matters contemplated by the Letters as well as the
relative fault of (i) the Company and the Target and their respective
affiliates, stockholders, partners or other equity holders and (ii) GSCP with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms
and conditions to any affiliate of GSCP and the partners, directors, agents,
employees and controlling persons (if any), as the case may be, of GSCP and any
such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, GSCP,
any such affiliate and any such person. The Company also agrees that neither any
indemnified party nor any of such affiliates, partners, directors, agents,
employees or controlling persons will have any liability to the Company or the
Target or any person asserting claims on behalf of or in right of the Company or
the Target or any other person in connection with or as a result of either this
arrangement or any matter referred to in the Letters, except in the case of the
Company to the extent that any losses, claims, damages, liabilities or expenses
incurred by the Company or its affiliates, stockholders, partners or other
equity holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such indemnified party in performing the services that are the
subject of the Letters; provided, however, that in no event will such
indemnified party or such other parties have any liability for any indirect,
consequential or punitive damages in connection with or as a result of such
indemnified party’s or such other parties’ activities related to the Letters.
Promptly after receipt by GSCP of notice of its involvement in any action,
proceeding or investigation, GSCP will, if a claim for indemnification in
respect thereof is to be made against the Company under this Annex A, notify the
Company of such involvement. Failure by GSCP to so notify the Company will
relieve the Company from the obligation to indemnify GSCP (or any other
indemnified person) under this Annex A only to the extent that the Company
suffers actual prejudice as a result of such failure, but will not relieve the
Company from its obligation to provide reimbursement and contribution to GSCP.
If any person is entitled to indemnification under this Annex A (an “Indemnified
Person”) with respect to any action or proceeding brought by a third party that
is also brought against the Company, the Company will be entitled to assume the
defense of any such action or proceeding with counsel reasonably satisfactory to
the Indemnified Person. Upon assumption by the Company of the defense of any
such action or proceeding, the Indemnified Person will have the right to
participate in such action or proceeding and to retain its own counsel but the
Company will not be liable for any legal expenses of other counsel subsequently

 

Annex A-1



--------------------------------------------------------------------------------

incurred by such Indemnified Person in connection with the defense thereof
unless (i) the Company has agreed to pay such fees and expenses, (ii) the
Company will have failed to employ counsel reasonably satisfactory to the
Indemnified Person in a timely manner, or (iii) the Indemnified Person will have
been advised by counsel that there are actual or potential conflicting interests
between the Company and the Indemnified Person, including situations in which
there are one or more legal defenses available to the Indemnified Person that
are different from or additional to those available to the Company. The Company
will not consent to the terms of any compromise or settlement of any action
defended by the Company in accordance with the foregoing without the prior
written consent of the Indemnified Person. Prior to entering into any agreement
or arrangement with respect to, or effecting, any proposed sale, exchange,
dividend or other distribution or liquidation of all or a significant portion of
its assets in one or a series of transactions or any significant
recapitalization or reclassification of its outstanding securities that does not
directly or indirectly provide for the assumption of the obligations of the
Company set forth in this Annex A, the Company will notify GSCP in writing
thereof (if not previously so notified) and, if requested by GSCP, will arrange
in connection therewith alternative means of providing for the obligations of
the Company set forth in this paragraph, including the assumption of such
obligations by another party, insurance, surety bonds or the creation of an
escrow, in each case in an amount and upon terms and conditions satisfactory to
GSCP. The provisions of this Annex A will survive any termination or completion
of the arrangement provided by the Letters.

 

Annex A-2



--------------------------------------------------------------------------------

Annex B

Third Wave Technologies, Inc.

Summary of the Facilities

This Summary outlines certain terms of the Facilities referred to in the
Commitment Letter, of which this Annex B is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

Borrower:    Hologic, Inc., a Delaware corporation (the “Borrower”). Guarantors:
   Each of the Borrower’s existing and subsequently acquired or organized
domestic subsidiaries that is not a subsidiary of a foreign subsidiary
(including, without limitation, the Target and any domestic subsidiaries of the
Target, in each case, from and after the Merger Effective Date), subject to
exceptions for Massachusetts securities corporations and immaterial domestic
subsidiaries (collectively, the “Guarantors”), will guarantee (the “Guarantee”)
all obligations under the Facilities. Purpose/Use of Proceeds:    The proceeds
of the Reinstated Term Facility will be used to fund, in whole or in part, (i)
the Acquisition (including, without limitation, payments made on account of
appraisal rights with respect to Shares or pursuant to the Borrower’s exercise,
if applicable, of the Top Up Option), (ii) the refinancing or retirement of the
Term Loans made under the Existing Credit Agreement and the redemption of some
or all of the preferred stock, warrants and options issued by the Target and/or
its subsidiaries, (iii) the Discharge of the Target Obligations (as such terms
are defined below),and (iv) the payment of fees, commissions, expenses and other
payments associated with the Acquisition (including, without limitation, the
Change of Control Payments) and/or the financing contemplated by the Commitment
Letter). Amounts available under the Revolving Facility will be used for
substantially the same purposes as under the Existing Credit Agreement; provided
that, at the Borrower’s election, the Borrower may use the Revolving Facility to
fund, in part, the Acquisition (including, without limitation, payments made on
account of appraisal rights with respect to Shares). Sole Lead Arranger and Sole
Bookrunner:    GSCP (in such capacity, the “Arranger”). Syndication Agent:   
GSCP or another financial institution selected by GSCP and, to the extent no
event of default has occurred and is continuing under the Amended Credit
Agreement, approved by the Borrower (such approval not to be unreasonably
withheld or delayed). Administrative Agent:    GSCP.

 

Annex B-1



--------------------------------------------------------------------------------

Collateral Agent:    GSCP or another financial institution selected by GSCP and,
to the extent no event of default has occurred and is continuing under the
Amended Credit Agreement, approved by the Borrower (such approval not to be
unreasonably withheld or delayed). Lenders:    GSCP and/or other financial
institutions selected by GSCP (each, a “Lender” and, collectively, the
“Lenders”). Amount of Facilities:    $800.0 million, or such lesser amount at
the Borrower’s election at least 10 business days prior to the Closing Date, of
senior secured bank financing (the “Facilities”) to include:   

(i)     $600.0 million, or such lesser amount at the Borrower’s election at
least 10 business days prior to the Closing Date, senior secured Tranche A term
loan (the “Reinstated Term Facility”); and

  

(ii)    $200.0 million, or such lesser amount at the Borrower’s election at
least 10 business days prior to the Closing Date, senior secured revolving
credit facility (the “Revolving Facility”).

Availability:    Reinstated Term Facility: Amounts will be available to be drawn
under the Reinstated Term Facility as follows: (a) if the Merger is not
consummated on the Closing Date, (i) in a drawing on the Closing Date in an
amount sufficient to (A) purchase all Shares tendered for purchase on or before
such date (which shall be at least such number of Shares as shall satisfy the
Minimum Condition) and, at the election of the Borrower, all of the other Shares
constituting the Adjusted Outstanding Share Number (as defined in the
Acquisition Agreement) that shall not theretofore have been tendered, (B) retire
or refinance Term Loans made under the Existing Credit Agreement and redeem
certain or all of the preferred stock, warrants and options issued by the Target
and/or its subsidiaries, (C) Discharge the Target Obligations to the extent
required by the terms thereof and (D) pay the fees, expenses and other payments
associated with the Acquisition (including, without limitation, Change of
Control Payments) and the financing contemplated under the Commitment Letter and
(ii) in no more than two (2) additional drawings during the period (the
“Availability Period”) beginning after the initial borrowings are made on the
Closing Date and continuing until the earlier to occur of (x) the date that is
180 days after the Closing Date and (y) the Merger Effective Date, in amounts
sufficient to (A) purchase such number of Shares as may have been tendered for
purchase since the most recent purchase of Shares and/or acquire Shares issued
by the Target during the Availability Period pursuant to the Borrower’s
exercise, if applicable, of the Top Up Option (in each case, to the extent the
Borrower has not already received proceeds from the loans under the Facilities
on the Closing Date to pay for such Shares), (B) pay the consideration with
respect to the Merger consummated in connection with the Tender Offer (to the
extent the Borrower has not already received proceeds

 

Annex B-2



--------------------------------------------------------------------------------

   from the loans under the Facilities on the Closing Date to pay for such
consideration (or the equivalent thereof)), (C) make payments made on account of
appraisal rights with respect to Shares, (D) Discharge such of the Target
Obligations as may remain outstanding and (E) pay the fees and expenses
associated with any of the foregoing and (b) if the Merger is consummated on the
Closing Date, in a single drawing on such date.    Revolving Facility: Amounts
available under the Revolving Facility may be borrowed, repaid and reborrowed on
and/or after the Closing Date until the maturity date thereof; provided that (i)
no more than $100.0 million will be funded under the Revolving Facility on the
Closing Date; and (ii) the aggregate unused portion of commitments under the
Revolving Facility shall equal or exceed $100.0 million at all times during the
Availability Period, including after giving effect to fundings thereunder, if
any, on the Merger Effective Date. Maturities:    Reinstated Term Facility:
Tranche A Term Loan Maturity Date (as defined in the Existing Credit Agreement).
   Revolving Facility: Same as under the Existing Credit Agreement. Closing
Date:    The earlier to occur of the date, on or before December 5, 2008, on
which (i) the Shares are purchased pursuant to a Merger or (ii) the Minimum
Condition is satisfied and the acquisition of such Shares as are tendered in
connection therewith are purchased by the Offer Subsidiary (the “Closing Date”).
Amortization:    The outstanding principal amount of the Reinstated Term
Facility will be payable in equal quarterly amounts of (i) 10% per annum prior
to and including the 2nd anniversary of the Closing Date and (ii) 15% per annum
after the 2nd anniversary of the Closing Date and prior to and including the 4th
anniversary of the Closing Date, with 12.5% of the original principal amount of
the Reinstated Term Facility due each quarter of the immediately succeeding year
and the full remaining balance due at maturity. No amortization will be required
with respect to the Revolving Facility. Interest Rate:    All amounts
outstanding under the Facilities will bear interest, at the Borrower’s option,
as follows:   

A.     at the Adjusted Eurodollar Rate plus the Applicable Margin (referred to
in the grid below) per annum; or

  

B.     at the Base Rate plus (the Applicable Margin minus 1.00%) per annum.

   Beginning on the date of the first interest period occurring after the date
on which the Borrower delivers to the Lenders financial statements for the first
full fiscal quarter after the Closing Date (the “Adjustment Date”), the
Applicable Margin for the Facilities will be

 

Annex B-3



--------------------------------------------------------------------------------

   determined by a percentage, per annum, determined by reference to the
Leverage Ratio (as defined in the Existing Credit Agreement) in effect from time
to time as set forth in the grid below:

 

Tier

 

Leverage Ratio

 

Applicable Margin

Tier 1

  > 4.50:1.00   3.00%

Tier 2

 

£ 4.50:1.00

> 3.50:1.00

  2.75%

Tier 3

 

£ 3.50:1.00

> 2.00:1.00

  2.50%

Tier 4

 

£ 2.00:1.00

> 1.00:1.00

  2.25%

Tier 5

  £ 1.00:1.00   2.00%

 

   ; provided that from the Closing Date until the Adjustment Date, the
Applicable Margin will be determined by reference to Tier 2 above.    As used
herein, the terms “Base Rate” and “Adjusted Eurodollar Rate” will have meanings
assigned to such terms in the Existing Credit Agreement, and the basis for
calculating accrued interest and the interest periods for loans bearing interest
at the Adjusted Eurodollar Rate will, in each case, be substantially the same as
under the Existing Credit Agreement. Interest on amounts not paid when due will
accrue on terms substantially the same as under the Existing Credit Agreement.
Commitment Fees:    Commitment fees will apply to the daily average undrawn
portion of the Revolving Facility on terms substantially the same as under the
Existing Credit Agreement. Unused Fees:    Unused fees equal to one-half of the
Applicable Margin applicable to the loans then outstanding under the Reinstated
Term Facility per annum times the daily average undrawn portion of the
Reinstated Term Facility will accrue from the Closing Date through the Merger
Effective Date and shall be payable quarterly in arrears after the Closing Date
and upon the termination of the commitments thereunder. Closing Fees:    Closing
fees to each Lender party to the Loan Documents on the Closing Date, as fee
compensation for the funding of each such Lender’s loans under the Reinstated
Term Facility in an amount equal to 1.00% of the stated principal amount of each
such Lender’s loans and commitments under the Reinstated Term Facility, payable
to each such Lender on the Closing Date out of (i) the proceeds of its loan as
and when funded on the Closing Date and/or (ii) funds of the Borrower.
Prepayment Penalty/Premium:    None other than breakage costs (if any).

 

Annex B-4



--------------------------------------------------------------------------------

Security:    The Facilities, each Guarantee, any interest rate hedging
obligations of the Borrower owed to the Administrative Agent, a Lender or any
affiliate of the Administrative Agent or any Lender will be secured by first
priority security interests in all assets, including without limitation, all
personal, real and mixed property of the Borrower and the Guarantors (subject to
exceptions substantially the same as under the Existing Credit Agreement),
including the Escrow Accounts (as defined below). In addition, the Facilities
will be secured by a first priority security interest in 100% of the capital
stock issued by each domestic subsidiary of the Borrower that is not a
subsidiary of a foreign subsidiary, 65% of the capital stock issued by each
first-tier foreign subsidiary of the Borrower and all intercompany debt (in each
case, subject to exceptions and other requirements consistent with those set
forth in the Existing Credit Agreement), it being agreed that a pledge of 65% of
the capital stock of any foreign subsidiary of the Borrower will be required in
the event that such foreign subsidiary (together with other subsidiaries
organized in the same jurisdiction) contributes either 5% of Total Assets (as
defined in the Existing Credit Agreement) or 5% of Consolidated Adjusted EBITDA
(as defined in the Existing Credit Agreement). Collectively, all assets, capital
stock and intercompany debt so secured or intended to be so secured shall
hereinafter be referred to as “Collateral.” Notwithstanding the foregoing or any
other provision set forth in this Commitment Letter, prior to the Merger
Effective Date, the Collateral shall not include the capital stock issued by, or
any assets of, the Target or any of its subsidiaries. All security arrangements
will be in form and substance satisfactory to the Administrative Agent and will
be perfected on the Closing Date, subject to the limitations on creation and
perfection of security interests set forth in this paragraph, Section 2 of the
Commitment Letter and exceptions and limitations substantially the same as those
under the Existing Credit Agreement. Notwithstanding the foregoing, (i) the
Target will not be required to execute and deliver a leasehold mortgage in
respect of the property located in Madison, Wisconsin to which it is the lessee
(the “Wisconsin Property”), (ii) the Target will be required to use commercially
reasonably efforts to deliver a Landlord Personal Property Collateral Access
Agreement (as defined in the Existing Credit Agreement) in respect of the
Wisconsin Property; and (iii) the Target and its subsidiaries will take or cause
to be taken, consistent with the applicable provisions related to perfecting
security interests in foreign intellectual property set forth in the Existing
Credit Agreement, all actions necessary to perfect security interest in its or
their foreign intellectual property no later than the later of (A) ten (10)
business days after the Merger Effective Date and (B) 90 days after the Closing
Date.

Covenants and

Representations and

Warranties:

   The Amended Credit Agreement and the other Loan Documents amended in
connection with the execution of the Amended Credit Agreement will contain
financial, affirmative and negative covenants and representations and warranties
by the Borrower and its

 

Annex B-5



--------------------------------------------------------------------------------

   subsidiaries substantially the same as those under the Existing Credit
Agreement and the Loan Documents (as in effect immediately prior to the date of
the Amended Credit Agreement), respectively; provided that such covenants and
representations and warranties may be revised to adopt such additional
exceptions as may, in the reasonable judgment of GSCP, be necessary or
appropriate (i) in contemplation of the operations of the Acquired Business in
accordance with past practice and (ii) to permit the Borrower to consummate the
Acquisition in the manner contemplated by the Acquisition Agreement (including,
without limitation, the acquisition of Shares tendered on and/or after the
Closing Date, the acquisition of Shares issued by the Target pursuant to the
Borrower’s exercise of the Top Up Option and the issuance by the Borrower to the
Target of a promissory note in consideration thereof). In addition, the Leverage
Ratio levels contained in the Amended Credit Agreement may be re-set to provide
customary cushions. Other Obligations:       The “Discharge” (as defined below)
of each of the “Target Obligations” (as defined below) shall be effected in
accordance with this paragraph. For purposes hereof, the “Target Obligations”
shall mean (i) extensions of credit (the “Deerfield Facility”) under that
certain Facility Agreement dated as of December 10, 2007 by and among the Target
and Deerfield Private Design Fund, L.P. and Deerfield Private Design
International, L.P. (collectively, “Deerfield”), (ii) the Target’s Convertible
Senior Subordinated Zero-Coupon Promissory Note issued to Stark Onshore
Management LC (the “Target Convertible Note”), and (iii) the obligation of the
Target to pay the Put Price (the “Put Price”) under and as defined in that
certain Investor Rights Agreement (the “Rights Agreement”) dated as of May 31,
2007 by and between Third Wave Japan, Inc., the Target and the Investors listed
on Exhibit A thereto. As used herein, “Discharge” shall mean (A) in respect of
the Deerfield Facility, the payment in full thereof, and the termination or
release of all commitments, liens and security interests relating thereto, no
later than the earlier of (x) the due date for payment thereof pursuant to
demand therefor made by Deerfield on or after the Closing Date and (y) the
Merger Effective Date, all on terms satisfactory to the Arranger; (B) to the
extent that the Target Convertible Note has not been converted or redeemed on or
before the Closing Date, $25.0 million (or such lesser amount as shall have been
determined by the Borrower, and as shall be reasonably satisfactory to the
Arranger, to be sufficient to redeem (or pay upon conversion) the Target
Convertible Note) having been deposited into an escrow account on or about the
Closing Date, such funds to be used solely to redeem (or pay upon the
conversion) the Target Convertible Note when tendered for redemption and
thereafter released to the Borrower to be used for its general corporate
purposes; and (C) in respect of the Put Price, the payment in full thereof
(provided that in the event that the Merger Effective Date occurs prior to the
date that payment of the Put Price is required to be made pursuant to the terms
of the Rights Agreement (the “Put Payment Date”), the Borrower shall fund into
an escrow

 

Annex B-6



--------------------------------------------------------------------------------

   account on or about the Merger Effective Date an amount sufficient to make
such payment, which amount will be released from escrow to make such payment on
the Put Payment Date and thereafter released to the Borrower to be used for its
general corporate purposes); provided that both such escrow accounts (the
“Escrow Accounts”) shall be established and maintained at a financial
institution mutually acceptable to the Borrower and the Administrative Agent.

Conditions Precedent to

the Initial Funding:

   The several obligations of the Lenders to make, or cause one of their
respective affiliates to make, the initial loans under the Facilities on the
Closing Date will be subject to the conditions precedent referred to in the
Commitment Letter and/or listed on Annex C attached to the Commitment Letter (in
each case subject to the limitations thereon contained in Section 2 of the
Commitment Letter). Conditions to All Borrowings:    The conditions to all
borrowings will include requirements relating to prior written notice of
borrowing, the accuracy of representations and warranties, the absence of any
default or potential event of default, and will otherwise be substantially
similar to the conditions to borrowing set forth in the Existing Credit
Agreement with such modifications to certain of such conditions and/or the
addition of certain other conditions, in each case, as may, in the Arranger’s
reasonable discretion, be regarded as necessary and/or desirable in connection
with administering a term loan facility pursuant to which multiple draws may be
made in connection with a tender offer; provided that, such statements made with
respect to the accuracy of representations and warranties and the absence of
defaults and potential events of default made in connection with fundings of the
Facilities all of the proceeds of which are used for the following purposes
shall be made without giving effect to the acquisition of the Shares: (i)
purchase Shares (including, without limitation, payments made on account of
appraisal rights with respect to Shares and/or in connection with the Borrower’s
exercise of the Top Up Option), (ii) refinance or retire the Term Loans made
under the Existing Credit Agreement, (iii) redeem some or all of the preferred
stock, warrants and options issued by the Target and/or its subsidiaries, (iv)
effect the Discharge of the Target Obligations and (v) pay the fees,
commissions, expenses and other payments associated with the Acquisition
(including, without limitation, the Change of Control Payments) and/or the
financing contemplated by the Commitment Letter; provided further that the only
representations relating to the Acquired Business and the Company the accuracy
of which will be a condition to the availability of the Facilities on the
Closing Date will be (i) the representations made by or with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders on the Closing Date (but only to the extent that the Company has
the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement) and
(ii) the Specified Representations.   

 

Annex B-7



--------------------------------------------------------------------------------

Governing Law and

Jurisdiction:

   The Facilities will provide that the Borrower will submit to the
non-exclusive jurisdiction and venue of the federal and state courts of the
State of New York and will waive any right to trial by jury. New York law will
govern the Loan Documents. Counsel to the Arranger and Administrative Agent:   
Latham & Watkins LLP.

The foregoing is intended to summarize the material terms of the Facilities that
are inconsistent with the terms set forth in the Existing Credit Agreement. It
is not intended to be a definitive list of all of the requirements of the
Lenders in connection with the Facilities.

 

Annex B-8



--------------------------------------------------------------------------------

Annex C

Third Wave Technologies, Inc.

Conditions Precedent to the Facilities

The following are the conditions precedent to the Facilities referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.

 

1. Concurrent Transactions: The proceeds from borrowings made on the Closing
Date pursuant to the Facilities will be sufficient to consummate the Acquisition
(or, if the Closing Date is not the Merger Effective Date, the acquisition by
Offer Subsidiary of such number of Shares as have been tendered on or before the
Closing Date pursuant to the Tender Offer), effect the Discharge of the Target
Obligations (each such term as defined in Annex B to the Commitment Letter) to
the extent required by the terms thereof to be effected on the Closing Date,
refinance the Term Loans made under the Existing Credit Agreement, redeem all or
a portion of the preferred stock, warrants and options issued by the Target and
its subsidiaries (to the extent required by the terms of the instruments or
agreements governing such securities to be redeemed on the Closing Date) and pay
all fees, commissions, expenses and other payments associated with the
Acquisition (including, without limitation, the Change of Control Payments to
the extent required by the terms thereof to be paid on the Closing Date) and the
financing contemplated by the Commitment Letter. The terms of the Acquisition
Agreement (including the exhibits, schedules and all related documents) will be
reasonably satisfactory to the Arranger (it being agreed that the draft
Acquisition Agreement dated June 8, 2008 provided to the Arranger is reasonably
satisfactory to the Arranger) and the Acquisition (or, if the Closing Date is
not the Merger Effective Date, the acquisition by Offer Subsidiary of such
Shares as have been tendered on or before the Closing Date pursuant to the
Tender Offer and that satisfy the Minimum Condition) shall simultaneously
therewith be consummated pursuant to the Acquisition Agreement. All the Tender
Offer Conditions (as defined in the Acquisition Agreement) shall have been
satisfied or waived (with the prior consent of the Arranger in the case of any
waiver by the Company if the Arranger reasonably determines such waiver is
adverse to the Lenders), it being understood that any material change (which is
deemed to include any change in the price or structure of the Acquisition
(including any reduction of the number of Shares representing the Minimum
Condition) or any change to the definition, or any other provision affecting the
meaning, of “Material Adverse Effect on the Company” contained in the
Acquisition Agreement) shall require the prior consent of the Arranger. There
will not exist (without giving effect to (x) the consummation of the acquisition
of such Shares as shall theretofore have been tendered for purchase on such date
or (y) the Merger (if any)) any default or event of default under any of the
Loan Documents. In the event that the Merger is consummated on the Closing Date,
the Discharge of the Target Obligations shall occur on or prior to such date.

 

2.

Financial Statements. The Arranger shall have received (i) at least 30 days
prior to the Closing Date, audited financial statements of the Acquired Business
for each of the three fiscal years immediately preceding the Closing Date;
(ii) as soon as internal financial statements are available to the Acquired
Business, and in any event at least 15 days prior to the Closing Date, unaudited
financial statements for any interim period or periods of the Acquired Business
ended after the date of the most recent audited financial statements and at
least 45 days prior to the Closing Date; (iii) customary additional audited and
unaudited financial statements for all recent, probable or pending acquisitions;
(iv) customary pro forma financial statements, in each case meeting the
requirements of Regulation S-X for Form S-1 registration statements; and (v) a
compliance

 

Annex C-1



--------------------------------------------------------------------------------

 

certificate evidencing compliance with Section 6.7 of the Existing Credit
Agreement (or the corresponding provision in the Amended Credit Agreement), on a
pro forma basis after giving effect to the Target becoming a subsidiary of the
Company.

 

3. Performance of Obligations. All costs, fees, expenses (including, without
limitation, legal fees and expenses, title premiums, survey charges and
recording taxes and fees) and other compensation contemplated by the Commitment
Letter and the Fee Letter to be payable to GSCP, the Arranger, the
Administrative Agent, the Collateral Agent or the Lenders shall have been paid
or shall be paid on the Closing Date with proceeds of the loans funded under the
Facilities, and the Company shall have complied in all material respects with
all of its other obligations under the Commitment Letter and the Fee Letter to
be satisfied on or before the Closing Date as a condition to GSCP’s obligation
to fund loans under the Facilities.

 

4. Customary Closing Documents. The Arranger will be reasonably satisfied that
the Company has complied with all of the closing conditions set forth in this
Annex C, the Commitment Letter and the Amended Credit Agreement, including,
without limitation: (i) the delivery of legal opinions relating to the Company
and its subsidiaries, corporate records and documents from public officials,
lien searches and officer’s certificates; (ii) evidence of authority;
(iii) obtaining material third party and governmental consents necessary in
connection with the financing contemplated by the Commitment Letter;
(iv) perfection of liens, pledges, and mortgages on the Collateral securing the
Facilities; (v) delivery of satisfactory modifications to the mortgages
delivered pursuant to the Existing Credit Agreement to account for the
amendments to the Existing Credit Agreement set forth in the Commitment Letter
and commitments for title insurance and endorsements therefore; and
(vi) delivery of a solvency certificate from the chief financial officer of the
Borrower and the Guarantors, taken as a whole. The Arranger will have received
at least 10 days prior to the Closing Date all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

Annex C-2